Dykman, J.
This action was commenced in a court of a justice of the peace, for the recovery of damage against the defendant for a failure to transport the plaintiff from Belview station to Flatbush avenue. In the justice’s court the plaintiff obtained judgment, which was modified by the county court on appeal by the defendant to that tribunal. Now the plaintiff has appealed to this court from the judgment of the county; court.
The plaintiff had no just cause of action against the defendant in the first instance, as the train which he expected to take was delayed by a wash-out, which was only discovered that morning, over which it would have been dangerous, if not impossible, to pass a train of cars, and it was repaired with promptness. Common carriers cannot be held responsible for delays caused by storms and tempests without the intervention of human agency. But the judgment of the county court cannot be reversed on that ground, because there is no appeal therefrom by the defendant. The deduction made by the county court from the judgment of the inferior court, by reason of the improper measure of damages adopted was proper; the loss claimed, was too remote. The costs on the appeal was in the dis*555cretion of the county court, and it was not so abused as to require correction.
The judgment of the county court should be affirmed, with costs.
Barnard, P. J., and Cullen, J., concur.